Citation Nr: 0324567	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  01-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disfigurement of the veteran's nose.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2002, the 
appellant testified at an RO hearing.  A copy of the 
transcript has been associated with the claims file.

In June 1999, the veteran submitted copies of VA medical 
reports for the October 1997 surgery on his nose, indicating 
that it was for 38 C.F.R. § 4.29 and 38 C.F.R. § 4.30 
payment.  Since a claim for a temporary total rating under 
either of these regulations has not been adjudicated, this 
issue is referred to the RO for clarification and appropriate 
action.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  Under VA's duty to assist, if the 
medical evidence of record is insufficient, the Board is 
always free to supplement the record by seeking an advisory 
opinion or ordering a medical examination in or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

The evidence of record shows that the veteran underwent a 
dermabrasion of the nose to correct a rhinophyma in October 
1997 at the Bay Pines VA Medical Center.  The veteran 
contends that he only agreed to removal of nodular lesions 
under local anesthetic, that the VA surgeons did much more, 
without his informed consent, and that they did a sloppy job.  
He indicates that a private consult with a plastic surgeon 
supports his argument that the surgery was blotched.  A June 
2000 private plastic surgeon's note reflects that the veteran 
was left with scarring of the nasal skin with notching and 
snaring of the right nostril and asymmetrical nostrils, 
adding that to correct the nostril snaring an attempt should 
be made to do a cartilage composite graft and for the nasal 
scarring maybe a full thickness skin graft.

With respect to the appellant's claim under the provisions of 
38 U.S.C.A. § 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2002).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

Although the veteran was examined in August 1999, the VA 
examiner did not indicate whether the veteran sustained 
additional disability as a result of the 1997 surgery, which 
was not merely coincidental to the surgery.  That is, the 
examiner did not discuss whether the residuals were not the 
necessary consequences of the surgical treatment properly 
administered with the express or implied consent of the 
veteran or were due to an event that was not reasonably 
foreseeable.  Moreover, the examiner did not opine whether 
any additional disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
The June 2000 plastic surgeon's consult also did not provide 
the necessary opinions.  Consequently, the veteran will be 
afforded another examination to obtain the opinions needed to 
make an informed decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must schedule the veteran for 
an examination by an appropriate 
specialist, who has not previously been 
involved in the veteran's care, for an 
opinion as to the nature and extent of 
any "additional disability" attributable 
to the October 1997 dermabrasion of the 
nose for the excision of a rhinophyma.  
The examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  The claims 
file with associated treatment records 
and this remand must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and 
he/she should so indicate in the report.  
All necessary studies and/or tests for an 
accurate assessment should be conducted.  

The specialist is requested to review all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer opinions as 
to: the nature of the veteran's nose 
disorder prior to the October 1997 
surgery and whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran suffered 
any additional disability as a result of 
VA medical treatment/surgery in October 
1997.  If the examiner determines that VA 
treatment/surgery caused additional 
disability to the veteran's nose, then 
the examiner should offer opinions on 
whether the evidence shows an event not 
reasonably foreseeable possibly caused 
the additional disability to the 
veteran's nose and whether there was 
fault on VA's part.  The regulations 
require a showing not only that the VA 
treatment in question resulted in 
additional disability but also that the 
proximate cause of the additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing the medical or surgical 
treatment, or that the proximate cause of 
additional disability was an event which 
was not reasonably foreseeable.  
Additional disability may be viewed as 
occurring "as a result of" the VA 
treatment only if a physician exercising 
the degree of skill and care ordinarily 
required of the medical profession 
reasonably should have diagnosed the 
condition and rendered treatment, which 
probably would have avoided the resulting 
disability.  Compensation is not paid for 
the continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.  The examiner 
should clearly outline the rationale for 
any opinion expressed.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

3.  After completion of the above, the RO 
should readjudicate the appellant's 1151 
claim, including any additional evidence 
obtained on remand.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2002).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




